DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 7, 2022, were received. Claims 1  and 8 have been amended. Claims 2-6 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1 and 7-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 7, 2022.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1 and 7-20 under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (US 2012/0135278 A1) in view of Winter (US 2010/0021805 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-10 of the Remarks dated March 7, 2022.

Allowable Subject Matter
5.	Claims 1 and 7-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Yoshie et al. (US 2012/0135278 A1) in view of Winter (US 2010/0021805 A1),  do not teach, fairly suggest  or render obvious an electrode slurry comprising electrode particles and electrolyte that contains active substance, wherein the active substance comprises at least one of aluminum chloride, aluminum bromide, titanium chloride, cupric chloride, nickel chloride, cobaltous chloride, and zinc chloride; and the electrolyte further contains supporting electrolyte, which is at least one of ethylene carbonate, propylene carbonate, diethyl carbonate, dimethyl carbonate, ethyl methyl carbonate, lithium hexafluorophosphate, sulfuric acid, hydrochloric acid, nitric acid, sodium chloride, potassium chloride, sodium sulfate, potassium sulfate, sodium hydroxide, and potassium hydroxide. 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725